                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JEFFREY L.G. JOHNSON and
JOSEPH JOHNSON,                                )
                                               )
              Plaintiffs,                      )
                                               )
       v.                                      )           No. 4:19-cv-1694-ERW
                                               )
UNITED STATES, et al.,                         )
                                               )
              Defendants.                      )

                              MEMORANDUM AND ORDER

       This closed civil matter is now before the Court upon a post-judgment motion filed by

plaintiffs Jeffrey L.G. Johnson and Joseph Johnson. The motion is titled “Motion Order for

Entry of Default Judgment and Equity Re-Opened Cause Motion Supplement Recusal Motion

for Other Purposes.” (ECF No. 8). The motion will be denied.

       Plaintiffs commenced this civil action on June 13, 2019. They sought and were granted

leave to proceed in forma pauperis. In their complaint, they named nearly 200 defendants,

including the United States, United States presidents, members of Congress, Attorneys General,

Supreme Court Justices, Judges of this Court, Judges of the Eighth Circuit Court of Appeals,

officials from the Department of Justice, the Federal Bureau of Investigation, and the Central

Intelligence Agency, state court judges, administrative law judges, the Vatican, the Department

of Homeland Security, and many others. Some of the defendants were deceased. In their 71-

page complaint, they set forth allegations concerning various matters, including unfavorable

outcomes of prior civil actions they filed, and “Title III surveillance” and “Title III spying”

programs they alleged various defendants were conspiring to promote and/or conceal. On July 8,

2019, the Court dismissed plaintiffs’ complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).
       In the instant motion, plaintiffs restate allegations from the complaint, they complain that

this Court dismissed “a civil rights case joining Title III felony admission by the United States

Government,” and they appear to claim entitlement to default judgment because the defendants

did not respond to the complaint. However, as noted above, this case was dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B), and the defendants were therefore not served with process and

required to respond to the complaint.      To the extent plaintiffs can be understood to seek

reconsideration of this Court’s July 8, 2019 dismissal of this action, the Court finds they have not

established entitlement to relief under the Federal Rules of Civil Procedure because they have

not pointed to any manifest errors of law or fact or any newly discovered evidence, nor have they

demonstrated exceptional circumstances warranting relief.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs’ Motion Order for Entry of Default

Judgment and Equity Re-Opened Cause Motion Supplement Recusal Motion for Other Purposes

(ECF No. 8) is DENIED.

       Dated this 14th day of August, 2019.




                                                  E. RICHARD WEBBER
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
